UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 14-6242


LORENZA PORTER,

                    Petitioner - Appellant,

             v.

ERIC WILSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:13-cv-00737-HEH)


Submitted: March 12, 2019                                         Decided: March 18, 2019


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenza Porter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorenza Porter appeals from the district court’s order denying his 28 U.S.C.

§ 2241 (2012) petition. Since filing his petition, Porter has been released from custody,

and his supervised release was terminated. Accordingly, we dismiss the appeal as moot.

See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (“[T]he essence of habeas corpus is

an attack by a person in custody upon the legality of that custody, and . . . the traditional

function of the writ is to secure release from illegal custody.”); Carafas v. LaVallee, 391
U.S. 234, 238 (1968) (recognizing that purpose of habeas corpus “is to provide an

effective and speedy instrument by which judicial inquiry may be had into the legality of

the detention of a person”). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2